9 F.3d 1543
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ash Lal DUA, Plaintiff-Appellant,v.Robert NEALL, County Executive, in his official capacity,Defendant-Appellee.
No. 93-1293.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 24, 1993.Decided:  November 12, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ash Lal Dua, Appellant Pro Se.
John Francis Breads, Jr., Annapolis, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before WIDENER, PHILLIPS, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Ash Lal Dua appeals from the district court's orders denying relief under 42 U.S.C. § 1983 (1988) and denying his motion for reconsideration.  Our review of the record and the district court's opinion and orders discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Dua v. Neall, No. CA-923052-B (D. Md. Feb. 12, 1993;  March 1, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED